DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claims 11-13 and 15-25, claims 11 and 22 recite that the thermal insulation product is in the form of a single layer panel.  Although Applicants’ remarks of December 23, 2021, recites support for the limitation at page 7 of the specification, Applicants’ specification only recites that the product may take the form of a cut panel, optionally composed of several layers.  The portion recited by the specification does not recite that the panel itself is a single layer panel, only that there may optionally be several layers.  Additionally, the examples, such as at page 17, recites assembling at least two layers of the product to provide a thicker product.  Applicants’ specification does not recite that the panel itself is a single layer panel.  The specification only appears to establish a single panel or ply.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-13 and 15-25, claims 11 and 22 recite that the thermal insulation product is in the form of a single layer panel.  It is unclear what the scope of “in the form of a single layer panel” necessarily entails, as the limitation may be directed to a panel that resembles 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13 and 15-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,537,820 to Nowobilski in view of US Pub. No. 2006/0281622 to Maricourt.
Regarding claims 11-13 and 15-25, Nowobilski teaches a thermal insulation board capable of bearing a load without significant loss of insulating capacity due to compression (Nowobilski, Abstract, column 1 lines 10-12).  Nowobilski teaches that the board has a density of less than 30 pounds per cubic foot and comprises a stack of substantially binderless glass fiber sheets which are heated and compressed (Id., column 2 lines 15-59).  Nowobilski teaches that the diameter of the glass fibers can be from 0.2 to 13 microns, preferably from 1 to 5 microns (Id., column 3 lines 41-46).  Nowobilski teaches that as a result of the use of the light compressive force, fewer glass fibers are damaged or broken (Id., column 4 line 58 to column 5 line 13).  Nowobilski teaches a glass fiber stack example, wherein the stack is 4 inches high (Id., column 5 line 45 to column 6 line 2).  Note that since Nowobilski teaches a single stack, Nowobilski appears to teach the claimed single layer panel.
Regarding the claimed orientation of the fibers, such as set forth in claims 11, 22, 24, and 25, Nowobilski teaches that broken fibers tend to stick up or orient themselves at right angles to the rest of the fibers, resulting in increased thermal conductivity, because the board achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak (Nowobilski, column 4 line 58 to column 5 line 13).  Nowobilski teaches that any broken fibers which are perpendicular to the bulk of the other fibers would serve as a heat conduction pathway and lessen the effectiveness of the insulation board (Id.).  Nowobilski teaches that the resulting insulation board has a maximum of glass fibers which can be oriented perpendicular to the direction of heat leak and thus maximizes the thermal resistance of the board (Id., column 5 lines 14-20).  
It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the insulation of Nowobilski, wherein approximately all of the fibers, such as within the claimed ranges, are aligned in parallel strata or perpendicular to the direction of heat leak, motivated by the desire to form a conventional insulation having the desired thermal resistance based on the totality of the teachings of Nowobilski.  It should be noted that such a structure would appear to align the fibers parallel to a longer dimension of the product, and would minimize the proportion of fibers oriented along the thickness of the product.
Nowobilski does not appear to teach the specifically claimed thermal conductivity and density, although Nowobilski appears to generally teach thermal conductivities within the claimed ranges (see for example Nowobilski, Figure 2).  Since Nowobilski is silent as to the properties of the insulation, it would have been necessary and therefore obvious to look to the prior art for conventional properties for glass fiber insulation products.
3 and a micronaire per 5 grams of 3.5 (Id., paragraph 0063).  Maricourt that the product may be used to manufacture roof panels with a binder content of around 10% and a thickness of about 80 mm (Id., paragraph 0038).  Maricourt teaches that the fibers may comprise even smaller diameters (Id., paragraph 0100).  
It would have been obvious to one of ordinary skill in the insulation product art at the time the invention was made to form the insulation product of Nowobilski, and adjusting, varying and optimizing the properties of the product, such as the thermal conductivity, density and thickness within the claimed ranges, as taught by Maricourt, motivated by the desire of forming a conventional insulation product having the desired properties known in the insulation art as being predictably suitable for insulation materials comprising glass fibers.
Regarding the claimed micronaire values, it should be noted that Applicants’ specification at page 2 line 37 to page 4 line 5 establishes a relationship between micronaire values and average diameters, wherein a micronaire value of about 12 l/min corresponds to an average diameter of 2.5 to 3 µm, and an 18 l/min value corresponds to an average diameter of about 4 to 5µm.  Additionally, Applicants' specification teaches that Applicants' product has an average diameter of less than 2µm or even less than 1µm (Applicants' specification at page 6 lines 4 and 5).  Based on Applicants' disclosure, an average diameter of 0.2 to 1.0 micron would appear to have a micronaire value of less than 10 l/min or less than 7 l/min or between 3 and 6 l/min as claimed.

Regarding claim 14, Nowobilski teaches that the board may be cut or otherwise shaped to conform to the space which one desires to insulate (Nowobilski, column 5 lines 28-36).
Regarding claim 15, Nowobilski does not appear to teach the specifically claimed use of the insulation material.  However, Maricourt teaches a substantially similar insulation product comprising mineral fibers (Maricourt, Abstract).  Maricourt teaches that the insulation product is suitable for use as thermal and/or acoustic insulation, such as roof panels (Id., paragraph 0038). It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the thermal insulation of the prior art combination, wherein the insulation is designed for use as a panel or as part of an acoustic insulation system or as a wall or roof lining, as suggested by Maricourt, as it is within the level of ordinary skill to determine a suitable end use, such as a suitable building insulation material, based on the properties disclosed in the prior art combination.
Regarding claim 16, the insulation product of the prior art combination does not appear to require any unfiberized material.

	Regarding claims 22 and 23, the teachings of the prior art combination set forth above are incorporated here.  Regarding the claimed binder, Nowobilski teaches that the glass fiber sheets also generally contain a binder to hold the individual fibers together for ease of handling (Nowobilski, column 3 lines 47-63).  Nowobilski teaches that the binder material be essentially completely removed from the glass fiber sheets for the attainment of the maximum benefits of the invention (Id.).  Nowobilski teaches a glass fiber stack example, wherein the binder comprised about 7 percent of the glass fiber sheets (Id., column 5 line 45 to column 6 line 2). 
Nowobilski establishes the initial presence of a binder and the purpose of the binder.  Nowobilski does not teach that the binder is absolutely removed, as Nowobilski also establishes that the binder material is only essentially completely removed to attain the maximum benefits of the invention (emphasis added).  Therefore, it is reasonable for one of ordinary skill in the art to expect that the amount of binder initially present and remaining can be predictably varied based on the desired cohesion, strength and bulkiness desired in the final product.   Therefore, it would have been obvious to one of ordinary skill in the insulation art at the time the invention 

Claims 22 and 23 are rejected under 35 U.S.C. 103(a) as obvious over Nowobilski in view of Maricourt and US Pub. No. 2003/0040239 to Toas.
Regarding claims 22 and 23, the prior art combination appears to render obvious the claimed binder proportion.  Alternatively, it would have been necessary and therefore obvious to look to the prior art for conventional binder amounts which are suitable for insulating products.
Toas provides this conventional teaching, showing that it was known in the insulating product art to form a thermal insulation product comprising rock wool or glass fibers (Toas, Abstract, paragraphs 0023, 0024).  Toas teaches that the insulation product can include a binder to capture and hold the fibers together, wherein the amount of binder can be from 1 to 35 wt%, preferably from 3 to 30 wt%, and more preferably from 4 to 25 wt% (Id., paragraph 0025).    
It would have been obvious to one of ordinary skill in the insulating product art at the time the invention was made to form the insulating product of the prior art combination, wherein the amount of binder is from 1 to 35 wt%, such as the claimed amount of binder, as taught by Toas, motivated by the desire of forming a conventional insulating product having an amount of binder known in the art as being predictably suitable for binding glass fiber in thermal insulation products.

	
Response to Arguments
Applicants’ arguments filed December 23, 2021, have been fully considered but they are not persuasive.  Applicants argue that Nowobilski says nothing about alignment of the fibers in the underlying sheets or enable a person of ordinary skill in the art to produce thermal insulation that is in the form of a single layer panel having at least 80% of its fibers aligned within plus or minus 30° with respect to the planes formed by the longer dimensions of the product.  Additionally, Applicants argue that Nowobilski notes that the underlying sheets/layers are formed by crisscrossing fibers such as the commercially available Manniglas 1400, wherein the Manniglas family of fiber sheets include randomly oriented fibers.  Therefore, the individual sheets of Nowobilski have randomly oriented fibers and densities greater than 110 kg/m3.
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Note that the currently claimed invention is directed to a thermal insulation product comprising mineral wool and a claimed thermal conductivity and density, wherein at least 80% of the fibers are aligned as claimed with respect to the planes formed by the longer dimensions, and the fibers having the claimed micronaire and average diameter.  The parent application, Appl. No. 12/919,975, similarly claimed a thermal insulation product consisting essentially of mineral wool and the same thermal conductivity range and density as claimed, wherein at least 75% of the fibers are identically aligned as claimed, and the fibers having the same micronaire and average diameter as claimed.  In the parent application, the claims were rejected as being obvious over Nowobilski in view of Maricourt, which is the same grounds of rejection as set forth above.  On Appeal, the Patent Trial and Appeal Board affirmed the obviousness rejections of all of the claims in the Decision of February 14, 2019, and addressed Applicants’ arguments including Applicants’ arguments directed to the alignment of the fibers, including criss-crossing of the fibers which is not required by Nowobilski, and the density see Decision at pages 8-14, 16-17).  The response to those arguments in the Decision is incorporated here, thereby rendering Applicants’ arguments not persuasive.
Regarding claims 22 and 23, Applicants argue that while Toas mentions a broad range of binder content, a person of ordinary skill in the art would recognize form Nowobilski that the inclusion of binder would impair the thermal conductivity and defeat the purpose of Nowobilski.  Examiner respectfully disagrees.  Similar to the arguments set forth above, claim 4 of the parent application was similarly directed to a structure wherein the fibers are bound by a binder in a proportion by weight of the product as presently claimed.  On Appeal, the Patent Trial and Appeal Board affirmed the obviousness rejections of the claim in the Decision of February 14, 2019, and addressed Applicants arguments including Applicants’ arguments directed to the binder content and thermal conductivity (see Decision at pages 19-21).  The response to those arguments in the Decision is incorporated here, thereby rendering Applicants’ arguments not persuasive.
Note that although Applicants acknowledge the Board decision, but argues that there is no factual rational basis for the insulation board of Nowobilski to include a binder in an amount between 5 and 8 wt%, or between 5 and 7wt%, particularly with the expectation of having a thermal conductivity of less than 31 mW/(m.K.), the Decision was based on a substantially similar structure and composition as currently claimed, including the product having a thermal conductivity of less than 31 mW/(m.K.) and a binder proportion of 5 to 8% by weight, which is substantially similar to the current claims, and the same grounds of rejection.  Additionally, note that the Board acknowledges that Nowobilski does not require the complete absence of binder, and that the teachings of Nowobilski are consistent with the teachings of Toas regarding an amount of binder present. Therefore, the response to those arguments in the Decision is incorporated here, thereby rendering Applicants’ arguments not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786